November 4, 2013 Justin Dobbie Legal Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re: U-Swirl, Inc. Post-Effective Amendment No. 7 to Registration Statement on Form S-1 File No. 333-164096 Dear Mr. Dobbie: U-Swirl, Inc. (the “Company”) acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Ulderico Conte Ulderico Conte Chief Executive Officer U-Swirl International 1175 American Pacific, Suite C Henderson, NV 89074 (702) 586-8700
